.. ..
                                                                                                09/20/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: OP 22-0480


                                        OP 22-0480


 SHAWN T. DAMON,                                                                SEP 2 0 2022
                                                                              Bowen Greenwood
                                                                            Clerk of Supreme Court
             Petitioner,                                                       State of Montana



       v.                                                              ORDER

 SARGEANT BRADLEY BRAGG,

             Respondent.



       Shawn T. Damon has filed a Petition for Writ of Habeas Corpus, indicating that his
bail is excessive and that he is being held in jail. Damon is currently in the Lewis and
Clark County Detention Center (LCCDC).
       Damon contends that, because he and his family lives on a fixed income, he cannot
meet his bail of $25,000. He states that the District Court Judge will not lower his bail
until his trial, scheduled in February 2023, and that he needs mental health treatment for
his condition and disease. Damon asserts that the Judge is racially profiling him because
he is a Native American male in custody.
       Damon's remedy is not with this Court. A district court has the discretion to grant
or deny release and bail as well to set conditions. Grafi v. Mont. Fourth Judicial Dist. Ct.,
2021 MT 201, ¶ 11, 405 Mont. 192, 492 P.3d 1213. We secured copies of the docket sheets
from the Lewis and Clark County District Court. Damon has three pending criminal cases
with fifteen offenses, including at least eight felonies, from the last two years. On
September 1, 2022, the District Court released Damon on his own recognizance following
his counsel's motion to set bond hearing. Darnon's claim is now moot. Cape v. Crossroads
Corr. Ctr., 2004 MT 265, ¶ 25, 323 Mont. 140, 99 P.3d 171. Damon has not demonstrated
that he is illegally incarcerated. Section 46-22-101(1), MCA.
       Accordingly,
      IT IS ORDERED that Damon's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
      The Clerk is directed to provide a copy of this Order to: the Honorable Kathy Seeley,
First Judicial District Court, Lewis and Clark County; Angie Sparks, Clerk of District
Court, Lewis and Clark County, under Cause Nos. DC-2021-555; DC-2022-164; and DC-
2022-315; Sargeant Bragg, LCCDC; Mary Barry, Deputy County Attorney; Benjamin
Darrow, Defense Counsel; counsel of record, and Shawn T. Damon personally.
      DATED this at l-a day of September, 2022.




                                                              Chief Justice




                                                                     HL
                                                               /r47"




                                                     4."7/14r
                                                            Justices